IN THE DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                                FIFTH DISTRICT

                                                 NOT FINAL UNTIL TIME EXPIRES TO
                                                 FILE MOTION FOR REHEARING AND
                                                 DISPOSITION THEREOF IF FILED


BRYAN A. SPELLERS,

                Appellant,

 v.                                                    Case No. 5D17-1231

STATE OF FLORIDA,

                Appellee.

________________________________/

Opinion filed July 28, 2017

3.800 Appeal from the Circuit Court
for Orange County,
Dan Traver, Judge.

Bryan A. Spellers, Bristol, pro se.

No Appearance for Appellee.


PER CURIAM.

       Bryan Spellers appeals the summary denial of his Florida Rule of Criminal

Procedure 3.800(a) motion to correct illegal sentence. He argues that the jury’s special

finding that he discharged a firearm was insufficient under Apprendi1 because the jury

was not instructed that that they had to make the special finding beyond a reasonable

doubt. Although the trial court is correct that "Florida law does not require an express




       1   Apprendi v. New Jersey, 530 U.S. 466, 490 (2000).
indication that special findings are made beyond a reasonable doubt when such indication

may be inferred from the record," see State v. Woodall, 216 So. 3d 30, 33 (Fla. 5th DCA

2017), here, nothing may be inferred from the record because no record was attached to

the order. Accordingly, we reverse the order summarily denying Spellers' claim and

remand for attachment of the records conclusively refuting his claim.

      REVERSED AND REMANDED.

TORPY, EVANDER and BERGER, JJ., concur.




                                           2